Case 2:21-cv-00076-JAD-NJK Document 14
                                    10 Filed 03/23/21
                                             03/19/21 Page 1 of 2
                                                                3
Case 2:21-cv-00076-JAD-NJK Document 14
                                    10 Filed 03/23/21
                                             03/19/21 Page 2 of 2
                                                                3




NO FURTHER EXTENSIONS
WILL BE GRANTED.




       March 23, 2021
